DETAILED ACTION
Remarks
This Final office action is in response to the amendments filled on 11/11/2022. 
Claims 1, 9, 14 and 18-20 are amended. 
Claims 4 and 17 are canceled. 
Claims 1-3, 5-16 and 18-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2018/0128134 (“Kaushik”), and further in view of US 2019/0186292 (“Lee”). 
Regarding claim 1, Black discloses a method of servicing an engine (see fig 1, where a gas turbine engine is shown. see also [0001], where “The subject matter disclosed herein relates to turbine systems, and more particularly, to systems and methods for disassembling turbine components.”; disassembling engine components is interpreted as servicing the engine), the method comprising: 
navigating at least a portion of a tool (see [0005], where “a system includes a turbine tool controller. The turbine tool controller is configured to control a turbine tool to loosen an interference fit between a first component and a second component of a turbine system. The turbine tool controller is also configured to control application of a thermal medium by the turbine tool to an inner portion of the first component of the turbine system.”; the tool is used for loosen and applying medium to engine. So, the tool is navigated to the engine or the tool is a coming to a location associated with the engine in order to provide the services. see also fig 2, where the engine is assessed); 
determining when the engine (see fig 3, block 90, monitor a temperature. See also [0033], where “a temperature may be monitored (block 90), for example, by a temperature sensor such as a thermocouple, resistive thermal device (RTD), a thermistor, and/or noncontact optical temperature sensor. In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86… In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86. That is, the time and temperature may be monitored so as to approximate a desired temperature at a desired time as directed by the temporal thermal profile 85.”);
applying, from the tool the medium to one or more adjustable components of the engine while the engine is at the elevated temperature (see [0004], where “The turbine tool is configured to loosen an interference fit between a first component and a second component of a turbine system. The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; interface between first and second component is loosened by applying medium. So, the first and second component are adjustable components. see also fig 3, block 90. See also [0033], where “In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86. That is, the time and temperature may be monitored so as to approximate a desired temperature at a desired time as directed by the temporal thermal profile 85.”); 
waiting a duration of time (see fig 3, block 88. See also [0033], where “The logic 84 may monitor a time (block 88) by the use of a microprocessor or any suitable timing device… If the time measure has not been reached (decision 92), then the logic may iterate back to monitoring a time (block 88) and monitoring a temperature (block 90). Likewise, if a certain monitored temperature (i.e., disassembly temperature) has not been reached (decision 96), then the logic 84 may iterate back to monitoring a time (block 88) and monitoring a temperature (block 90) so as more closely follow the temporal thermal profile 85.”); and 
operating, with the tool  on the one or more adjustable components (see [0004], where “The turbine tool is configured to loosen an interference fit between a first component and a second component of a turbine system.”; loosen an interface is interpreted as operating one or more adjustable components. See also fig 3, block 96. See also [0035], where “A load (i.e., mechanical force) may be applied to the mated parts (block 96) to aid in the mechanical separation of the mated parts. For example, a lift, a winch, a hoist, or jack may be used to apply a load suitable for separating the mated components.”).
Black discloses a method wherein a turbine tool is configured to apply a thermal medium to an inner portion of the component of the turbine system. Black also discloses a method wherein a loading force is applied when the temperature differential between two components has reached the target value (see citation above).
Black does not disclose the following limitations:
determining when the engine has cooled from an initial temperature from a use of the engine to an elevated temperature; and
a robotic assembly is used for applying medium and operating on the adjustable components.
However, Kaushik discloses a method for performing maintenance of an engine wherein a robotic assembly is used for engine maintenance (see [0068], where “the maintenance unit 424 includes at least one robotic maintenance system, at least one automated maintenance system, or a combination thereof. These robotic/automated maintenance systems may be configured to perform condition-based maintenance on the engine, and more specifically service the affected component of the engine, with or without human intervention.”).
Because both Black and Kaushik are in the same field of endeavor of engine servicing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black to incorporate the teachings of Kaushik by including the above feature, a robotic assembly is used for engine maintenance, for increasing operator safety and providing low cost faster engine maintenance.
Black in view of Kaushik does not disclose the following limitation:
determining when the engine has cooled from an initial temperature from a use of the engine to an elevated temperature.
However, Lee discloses a method for determining when the engine has cooled from an initial temperature from a use of the engine to an elevated temperature (see fig 1, block S20-S60, where at S20 initial engine temperature is detected and at S60 engine temperature after cooling is detected ; see also [0006], where “For example, the turbocharger key-off cooling control is a temperature-based method of monitoring a coolant temperature and an engine oil temperature when an engine is stopped by key-off while a vehicle is traveling”; see also [0045], where “The turbocharger controller 10 performs vehicle cooling performance division control, and the vehicle cooling performance distinction control (S10 to S40) is divided into an engine load driving condition check step (S10), an engine temperature detection step (S20), an engine stop detection step immediately after engine load driving (S30), and a vehicle cooling performance determination step (S40).”; see also [0054], where “In particular, the engine temperature application step (S60 to S62-3) includes an engine temperature determination step (S60)”).
Because Black, Kaushik and Lee are in the same field of endeavor of engine system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik to incorporate the teachings of Lee by including the above feature, determining when the engine has cooled from an initial temperature from a use of the engine to an elevated temperature, for avoiding excessive amount of medium for engine servicing by monitoring engine temperature and apply the medium when the engine temperature is appropriate.
Regarding claim 2, Black further discloses a method wherein the medium comprises a lubrication, a coolant, or both (see [0038], where “The controller 106 is also capable of cooling the component 110. Accordingly, a cooling source 120 may be used to provide, for example, a chi Bed air, a dry ice, a wet ice, and/or an endothermic chemical coolant. In one embodiment, as the heat is applied to the component 108, the coolant may be applied to the component 110 so as to aid in maintaining a temperature differential between the two components 108 and 110.”).
Regarding claim 3, Black further discloses a method wherein applying the medium is performed such that the medium only contacts the one or more adjustable components and/or an area immediately surrounding the one or more adjustable components (see [0004], where “apply a thermal medium to an inner portion of the first component of the turbine system.”; medium is applied on the inner potion of the first component).
Regarding claim 8, Black further discloses a method wherein the method comprises using a temperature control component of the  (see [0036], where “In the depicted embodiment, the controller 106 may use the temporal temperature profile (TTP) 85 to heat a first turbine component 108 and/or to chill a second turbine component 110. The heating of the first component 108 and/or the chilling of the second component 110 may enable a joint, such as a rabbet joint having an interference fit, to become loosened. Accordingly, the controller 106 may be capable of controlling a heat source 112 (e.g., hot air blower, boiler, exothermic chemical) so as to enable the heating of a hot fluid such as hot air and/or hot water. The fluid heated by the heat source is delivered to the first turbine component 108 by a thermal disassembly tool 114. The thermal disassembly tool 114 enables the delivery of a hot fluid, for example, through fluid conduits such as pipes, bores, gaps, square tubing, and so forth.”).
Black does not disclose the following limitation:
a robotic assembly.
However, Kaushik further discloses a method for performing maintenance of an engine wherein a robotic assembly is used for engine maintenance (see [0068], where “the maintenance unit 424 includes at least one robotic maintenance system, at least one automated maintenance system, or a combination thereof. These robotic/automated maintenance systems may be configured to perform condition-based maintenance on the engine, and more specifically service the affected component of the engine, with or without human intervention.”).
Because both Black and Kaushik are in the same field of endeavor of engine servicing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black to incorporate the teachings of Kaushik by including the above feature, a robotic assembly is used for engine maintenance, for increasing operator safety and providing low cost faster engine maintenance.
Regarding claim 14, Black further discloses a (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; see also [0001], where “The subject matter disclosed herein relates to turbine systems, and more particularly, to systems and methods for disassembling turbine components.”; disassembling engine components is interpreted as servicing the engine and the turbine tool is interpreted as assembly for servicing engines) comprising
 a lubrication and/or coolant dispenser (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; the turbine tool is applying medium so the turbine tool has a dispenser); and 
a tool (see [0004], where “The turbine tool is configured to loosen an interference fit between a first component and a second component of a turbine system.”; See also fig 3, block 96. See also [0035], where “A load (i.e., mechanical force) may be applied to the mated parts (block 96) to aid in the mechanical separation of the mated parts. For example, a lift, a winch, a hoist, or jack may be used to apply a load suitable for separating the mated components.”); 
wherein the a medium comprising at least one of coolant and lubrication on one or more fasteners of an aircraft engine while at elevated temperatures (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; see also fig 3, block 90. See also [0033], where “In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86. That is, the time and temperature may be monitored so as to approximate a desired temperature at a desired time as directed by the temporal thermal profile 85.”; see also [0038], where “The contro11er 106 is also capable of cooling the component 110. Accordingly, a cooling source 120 may be used to provide, for example, a chi Bed air, a dry ice, a wet ice, and/or an endothermic chemical coolant. In one embodiment, as the heat is applied to the component 108, the coolant may be applied to the component 110 so as to aid in maintaining a temperature differential between the two components 108 and 110.”), 
wherein the  (see fig 3, block 94. See also [0034], where “If a time has been reached (decision 92) or if the disassembly temperature has been measured, then a force may be applied (block 96).”; see also [0035], where “By using the techniques disclosed herein, the amount of force used to separate the parts may be lessened due to the application of the hot and/or cold medium. Indeed, by following the temporal thermal profile during the application of thermal energy, the mated components may be more easily separated while reducing thermal and mechanical stresses.”; see also [0036], where “In the depicted embodiment, the controller 106 may use the temporal temperature profile (TTP) 85 to heat a first turbine component 108 and/or to chill a second turbine component 110. The heating of the first component 108 and/or the chilling of the second component 110 may enable a joint, such as a rabbet joint having an interference fit, to become loosened. Accordingly, the controller 106 may be capable of controlling a heat source 112 (e.g., hot air blower, boiler, exothermic chemical) so as to enable the heating of a hot fluid such as hot air and/or hot water. The fluid heated by the heat source is delivered to the first turbine component 108 by a thermal disassembly tool 114. The thermal disassembly tool 114 enables the delivery of a hot fluid, for example, through fluid conduits such as pipes, bores, gaps, square tubing, and so forth.”); and 
wherein the tool (see fig 3, block 90, monitor a temperature. See also [0033], where “a temperature may be monitored (block 90), for example, by a temperature sensor such as a thermocouple, resistive thermal device (RTD), a thermistor, and/or noncontact optical temperature sensor. In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86… In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86. That is, the time and temperature may be monitored so as to approximate a desired temperature at a desired time as directed by the temporal thermal profile 85.”).
Black discloses a method wherein a turbine tool is configured to apply a thermal medium to an inner portion of the component of the turbine system. Black also discloses a method wherein a loading force is applied when the temperature differential between two components has reached the target value (see citation above).
Black does not disclose the following limitations:
a robotic assembly is configured to at least partially-autonomously dispense coolant and lubrication, and 
detect that the engine has cooled from an initial temperature from a use of the engine.
However, Kaushik further discloses a method for performing maintenance of an engine wherein a robotic assembly is configured to at least partially-autonomously provide engine maintenance (see [0068], where “the maintenance unit 424 includes at least one robotic maintenance system, at least one automated maintenance system, or a combination thereof. These robotic/automated maintenance systems may be configured to perform condition-based maintenance on the engine, and more specifically service the affected component of the engine, with or without human intervention.”).
Because both Black and Kaushik are in the same field of endeavor of engine servicing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black to incorporate the teachings of Kaushik by including the above feature, a robotic assembly is configured to at least partially-autonomously provide engine maintenance, for increasing operator safety and providing low cost faster engine maintenance.
Black in view of Kaushik does not disclose the following limitation:
detect that the engine has cooled from an initial temperature from a use of the engine.
However, Lee further discloses a system to detect that the engine has cooled from an initial temperature from a use of the engine (see fig 1, block S20-S60, where at S20 initial engine temperature is detected and at S60 engine temperature after cooling is detected ; see also [0006], where “For example, the turbocharger key-off cooling control is a temperature-based method of monitoring a coolant temperature and an engine oil temperature when an engine is stopped by key-off while a vehicle is traveling”; see also [0045], where “The turbocharger controller 10 performs vehicle cooling performance division control, and the vehicle cooling performance distinction control (S10 to S40) is divided into an engine load driving condition check step (S10), an engine temperature detection step (S20), an engine stop detection step immediately after engine load driving (S30), and a vehicle cooling performance determination step (S40).”; see also [0054], where “In particular, the engine temperature application step (S60 to S62-3) includes an engine temperature determination step (S60)”).
Because Black, Kaushik and Lee are in the same field of endeavor of engine system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik to incorporate the teachings of Lee by including the above feature, detect that the engine has cooled from an initial temperature from a use of the engine, for avoiding excessive amount of medium for engine servicing by monitoring engine temperature and apply the medium when the engine temperature is appropriate.
Regarding claim 19, Black further discloses an assembly wherein the  (see [0036], where “In the depicted embodiment, the controller 106 may use the temporal temperature profile (TTP) 85 to heat a first turbine component 108 and/or to chill a second turbine component 110. The heating of the first component 108 and/or the chilling of the second component 110 may enable a joint, such as a rabbet joint having an interference fit, to become loosened. Accordingly, the controller 106 may be capable of controlling a heat source 112 (e.g., hot air blower, boiler, exothermic chemical) so as to enable the heating of a hot fluid such as hot air and/or hot water. The fluid heated by the heat source is delivered to the first turbine component 108 by a thermal disassembly tool 114. The thermal disassembly tool 114 enables the delivery of a hot fluid, for example, through fluid conduits such as pipes, bores, gaps, square tubing, and so forth.”).
Black does not disclose the following limitation:
a robotic assembly.
However, Kaushik further discloses a method for performing maintenance of an engine wherein a robotic assembly is used for engine maintenance (see [0068], where “the maintenance unit 424 includes at least one robotic maintenance system, at least one automated maintenance system, or a combination thereof. These robotic/automated maintenance systems may be configured to perform condition-based maintenance on the engine, and more specifically service the affected component of the engine, with or without human intervention.”).
Because both Black and Kaushik are in the same field of endeavor of engine servicing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black to incorporate the teachings of Kaushik by including the above feature, a robotic assembly is used for engine maintenance, for increasing operator safety and providing low cost faster engine maintenance.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2018/0128134 (“Kaushik”), and in view of US 2019/0186292 (“Lee”), as applied to claim 1 above, and further in view of US 2012/0152877 (“Tadayon”). 
Regarding claim 5, Black in view of Kaushik and Lee does not disclose the following limitation:
wherein operating on the one or more adjustable components is performed with a wrenching device coupled to the robotic assembly.
However, Tadayon discloses a method wherein operating on the one or more adjustable components is performed with a wrenching device coupled to the robotic assembly (see [0099], where “In one embodiment, the adjustment robot adjusts the angle or slope of the plane for the frame that holds the panel, using a screw driver or wrench, on its tool handle, on its arm, using proper tool tip (exchangeable) to fit the screws and nuts, stored in a tool box or tray or bag, attached to or carried by the repair robot, and properly stored in small compartments in the toolbox for easy access and pickup by the repair robot.”).
Because Black, Kaushik, Lee and Tadayon are in the same field of endeavor of providing maintenance of apparatus. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik and Lee to incorporate the teachings of Tadayon by including the above feature, wherein operating on the one or more adjustable components is performed with a wrenching device coupled to the robotic assembly, for applying torque based on the need on various size components by keeping the applied force same and adjusting the required forces by varying the wrench length or distance.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2018/0128134 (“Kaushik”), and in view of US 2019/0186292 (“Lee”), as applied to claim 1 above, and further in view of US 2008/0040872 (“Hjerpe”). 
Regarding claim 6, Black further discloses a method wherein the tool is applying medium (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; see also fig 3, block 90. See also [0033], where “In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86. That is, the time and temperature may be monitored so as to approximate a desired temperature at a desired time as directed by the temporal thermal profile 85.”) and operating on the one or more adjustable components (see [0004], where “The turbine tool is configured to loosen an interference fit between a first component and a second component of a turbine system.”; loosen an interface is interpreted as operating one or more adjustable components. See also fig 3, block 96. See also [0035], where “A load (i.e., mechanical force) may be applied to the mated parts (block 96) to aid in the mechanical separation of the mated parts. For example, a lift, a winch, a hoist, or jack may be used to apply a load suitable for separating the mated components.”).
Black in view of Kaushik and Lee does not disclose the following limitation:
wherein the robotic assembly comprises a visual capture device, and wherein…is performed by analyzing feed from the visual capture device and repositioning one or more robotic arms of the robotic assembly relative to the one or more… using the analyzed feed.
However, Hjerpe discloses a method wherein the robotic assembly comprises a visual capture device (see fig 8, where 55 is a camera), and wherein (see [0037], where “Spray head 33 is held in fixed position in the inlet of engine 1 by robotic arm 34. Robotic arm 34 is at one end installed on wash unit 31 and has spray head 33 on the other end. Robotic arm 34 has at least one articulated joint and a wrist enabling appropriate positioning of spray head 33 in inlet 301 of engine 1.”; see also [0040], where “Optical sensing device 55 may comprise of a camera where the camera view can instantaneously be viewed by the operator at the control panel. Alternatively, the optical sensing device may comprise of a fibre optic device with the same purpose as the camera. Alternatively, there are other means of recoding the view from the spray head. Optical sensing device 55 serves the purpose to deliver a view of the engine inlet to the operator. The camera view is used for helping the operator to align the spray head with the engine shaft centre by maneuvering the robotic arm from the operator's control panel. Further, the camera view enables the operator to position the spray head at the appropriate distance upstream of the engine. Further, the camera view enables the operator monitor the washing process by delivering a view from the engine centre line during washing. Further, the camera view helps the operator take decision in adjusting any wash parameter from the view that the camera delivers. Further, the camera view is a safety improving device as the operator may stop the wash process as of anything he observes in the camera.”; see also [0047], where “FIG. 8 shows the use of the camera and the distance measuring device. Similar parts are shown with the same reference numbers as previous figures. A camera 55 has a viewing angle limited by lines 81. The camera will provide a view of the engine nose bullet enabling the operator to move the spray head to the appropriate position for washing. When the engine is cranked by its starter motor the camera view is used for monitoring the shaft rotation.”; based on the image data movement instructions is generated. position/speed of the head is adjusted based on the image data).
Black discloses a method that apply medium on one or more adjustable components (see citation above). Hjerpe discloses a method that generate control signals of robotic arm to perform work on a workpiece by analyzing camera feed. So, it will be obvious to apply medium on one or more adjustable components disclosed by Black by utilizing (analyzing) the camera feed disclosed by Hjerpe as applying medium on workpiece is also performing work on a workpiece.
Because Black, Kaushik, Lee and Hjerpe are in the same field of endeavor of engine system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik and Lee to incorporate the teachings of Hjerpe by including the above feature, wherein the robotic assembly comprises a visual capture device, and wherein…is performed by analyzing feed from the visual capture device and repositioning one or more robotic arms of the robotic assembly relative to the one or more… using the analyzed feed, for providing access to confined space and perform services on appropriate location based on visual data.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2018/0128134 (“Kaushik”), and in view of US 2019/0186292 (“Lee”), as applied to claim 1 above, and further in view of US 2021/0095649 (“Furushou”). 
Regarding claim 7, Black in view of Kaushik and Lee does not disclose the following limitation:
wherein the duration of time corresponds with an activation time of the medium.
However, Furushou discloses a method wherein the duration of time corresponds with an activation time of the medium (see [0061], where “On the other hand, if the estimated oil temperature Toil_start is lower than the activatable temperature Teop_ok, the process proceeds to the step S4, and the pump controller 114 estimates a temperature rising time required for the estimated oil temperature Toil to reach the activatable temperature Teop_ok, and determines an activation waiting time of the electric oil pump 9 according to the temperature rising time. In the step S5, the pump controller 114 waits for activation of the electric oil pump 9 for the activation waiting time. After waiting for the predetermined time, the process proceeds to the step S6, and the pump controller 114 activates the electric oil pump 9.”; medium is interpreted as oil).
Because Black, Kaushik, Lee and Furushou are in the same field of endeavor of engine system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik and Lee to incorporate the teachings of Furushou by including the above feature wherein the duration of time corresponds with an activation time of the medium, for providing no fault repairing services by allowing the medium activate and function fully.

Claim(s) 9, 10, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2008/0040872 (“Hjerpe”), and further in view of  US 2019/0186292 (“Lee”). 
Regarding claim 9, Black further discloses a (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; see also [0001], where “The subject matter disclosed herein relates to turbine systems, and more particularly, to systems and methods for disassembling turbine components.”; disassembling engine components is interpreted as servicing the engine and the turbine tool is interpreted as assembly for servicing engines), the 

a medium dispenser disposed on the turbine tool a medium comprising at least one of coolant and lubrication to one or more fasteners of an engine (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; see also fig 3, block 90. See also [0033], where “In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86. That is, the time and temperature may be monitored so as to approximate a desired temperature at a desired time as directed by the temporal thermal profile 85.”; see also [0038], where “The controller 106 is also capable of cooling the component 110. Accordingly, a cooling source 120 may be used to provide, for example, a chi Bed air, a dry ice, a wet ice, and/or an endothermic chemical coolant. In one embodiment, as the heat is applied to the component 108, the coolant may be applied to the component 110 so as to aid in maintaining a temperature differential between the two components 108 and 110.”; the turbine tool is applying medium so the turbine tool has a dispenser); and 
a tool configured to operate on the one or more fasteners (see [0004], where “The turbine tool is configured to loosen an interference fit between a first component and a second component of a turbine system.”; loosen an interface is interpreted as operating one or more fasteners. See also fig 3, block 96. See also [0035], where “A load (i.e., mechanical force) may be applied to the mated parts (block 96) to aid in the mechanical separation of the mated parts. For example, a lift, a winch, a hoist, or jack may be used to apply a load suitable for separating the mated components.”), 
wherein the tool (see fig 3, block 90, monitor a temperature. See also [0033], where “a temperature may be monitored (block 90), for example, by a temperature sensor such as a thermocouple, resistive thermal device (RTD), a thermistor, and/or noncontact optical temperature sensor. In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86… In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86. That is, the time and temperature may be monitored so as to approximate a desired temperature at a desired time as directed by the temporal thermal profile 85.”);
wherein the (see fig 3, block 94. See also [0034], where “If a time has been reached (decision 92) or if the disassembly temperature has been measured, then a force may be applied (block 96).”; the disassembly temperature is interpreted as threshold temperature. see also [0035], where “By using the techniques disclosed herein, the amount of force used to separate the parts may be lessened due to the application of the hot and/or cold medium. Indeed, by following the temporal thermal profile during the application of thermal energy, the mated components may be more easily separated while reducing thermal and mechanical stresses.”).
Black discloses a system wherein a turbine tool is configured to apply a thermal medium to an inner portion of the component of the turbine system. Black also discloses a system wherein a loading force is applied when the temperature differential between two components has reached the target value (see citation above).
Black does not disclose the following limitations:
a robotic assembly for servicing engines, the robotic assembly comprising: a robotic arm, and
detect that the engine has cooled from an initial temperature from a use of the engine to an appropriate engine temperature.
However, Hjerpe further discloses a system a robotic assembly for servicing engines, the robotic assembly comprising: a robotic arm (see fig 8, where 34 is a robotic arm that providing servicing to an engine. see [0037], where “Spray head 33 is held in fixed position in the inlet of engine 1 by robotic arm 34. Robotic arm 34 is at one end installed on wash unit 31 and has spray head 33 on the other end. Robotic arm 34 has at least one articulated joint and a wrist enabling appropriate positioning of spray head 33 in inlet 301 of engine 1.”; see also [0017]).
Because both Black and Hjerpe are in the same field of endeavor of engine servicing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black to incorporate the teachings of Hjerpe by including the above feature, a robotic assembly for servicing engines, the robotic assembly comprising: a robotic arm, for providing access to confined space and perform services on appropriate location.
Black in view of Hjerpe does not disclose the following limitation:
detect that the engine has cooled from an initial temperature from a use of the engine to an appropriate engine temperature.
However, Lee further discloses a system to detect that the engine has cooled from an initial temperature from a use of the engine to an appropriate engine temperature (see fig 1, block S20-S60, where at S20 initial engine temperature is detected and at S60 engine temperature after cooling is detected ; see also [0006], where “For example, the turbocharger key-off cooling control is a temperature-based method of monitoring a coolant temperature and an engine oil temperature when an engine is stopped by key-off while a vehicle is traveling”; see also [0045], where “The turbocharger controller 10 performs vehicle cooling performance division control, and the vehicle cooling performance distinction control (S10 to S40) is divided into an engine load driving condition check step (S10), an engine temperature detection step (S20), an engine stop detection step immediately after engine load driving (S30), and a vehicle cooling performance determination step (S40).”; see also [0054], where “In particular, the engine temperature application step (S60 to S62-3) includes an engine temperature determination step (S60)”).
Because Black, Hjerpe and Lee are in the same field of endeavor of engine system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Hjerpe to incorporate the teachings of Lee by including the above feature, detect that the engine has cooled from an initial temperature from a use of the engine to an appropriate engine temperature, for avoiding excessive amount of medium for engine servicing by monitoring engine temperature and apply the medium when the engine temperature is appropriate.
Regarding claim 10, Black further discloses an assembly wherein the  (see [0036], where “In the depicted embodiment, the controller 106 may use the temporal temperature profile (TTP) 85 to heat a first turbine component 108 and/or to chill a second turbine component 110. The heating of the first component 108 and/or the chilling of the second component 110 may enable a joint, such as a rabbet joint having an interference fit, to become loosened. Accordingly, the controller 106 may be capable of controlling a heat source 112 (e.g., hot air blower, boiler, exothermic chemical) so as to enable the heating of a hot fluid such as hot air and/or hot water. The fluid heated by the heat source is delivered to the first turbine component 108 by a thermal disassembly tool 114. The thermal disassembly tool 114 enables the delivery of a hot fluid, for example, through fluid conduits such as pipes, bores, gaps, square tubing, and so forth.”).
Black does not disclose the following limitation:
a robotic assembly for servicing engines.
However, Hjerpe further discloses a system a robotic assembly for servicing engines (see fig 8, where 34 is a robotic arm that providing servicing to an engine. see [0037], where “Spray head 33 is held in fixed position in the inlet of engine 1 by robotic arm 34. Robotic arm 34 is at one end installed on wash unit 31 and has spray head 33 on the other end. Robotic arm 34 has at least one articulated joint and a wrist enabling appropriate positioning of spray head 33 in inlet 301 of engine 1.”; see also [0017]).
Because both Black and Hjerpe are in the same field of endeavor of engine servicing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black to incorporate the teachings of Hjerpe by including the above feature, a robotic assembly for servicing engines, for providing access to confined space and perform services on appropriate location.
Regarding claim 11, Black further discloses a system wherein the tool is configured to apply lubrication (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; see also fig 3, block 90. See also [0033], where “In certain embodiments, the time and temperature may be monitored so as to follow the temporal thermal profile 85 during application of the hot or cold medium 86. That is, the time and temperature may be monitored so as to approximate a desired temperature at a desired time as directed by the temporal thermal profile 85.”) and operate on the one or more adjustable components (see [0004], where “The turbine tool is configured to loosen an interference fit between a first component and a second component of a turbine system.”; loosen an interface is interpreted as operating one or more adjustable components. See also fig 3, block 96. See also [0035], where “A load (i.e., mechanical force) may be applied to the mated parts (block 96) to aid in the mechanical separation of the mated parts. For example, a lift, a winch, a hoist, or jack may be used to apply a load suitable for separating the mated components.”).
Black does not disclose the following limitation:
wherein the robotic assembly comprises an environmental capture device configured to capture information of the engine, and wherein the robotic assembly is configured to apply  lubrication by analyzing information from the environmental capture device and reposition the robotic arm relative to the one or more fasteners using the analyzed information. 
However, Hjerpe further discloses a system wherein the robotic assembly comprises an environmental capture device (see fig 8, where 55 is a camera) configured to capture information of the engine, and wherein the robotic assembly is configured to apply water (see [0037], where “Spray head 33 is held in fixed position in the inlet of engine 1 by robotic arm 34. Robotic arm 34 is at one end installed on wash unit 31 and has spray head 33 on the other end. Robotic arm 34 has at least one articulated joint and a wrist enabling appropriate positioning of spray head 33 in inlet 301 of engine 1.”; see also [0040], where “Optical sensing device 55 may comprise of a camera where the camera view can instantaneously be viewed by the operator at the control panel. Alternatively, the optical sensing device may comprise of a fibre optic device with the same purpose as the camera. Alternatively, there are other means of recoding the view from the spray head. Optical sensing device 55 serves the purpose to deliver a view of the engine inlet to the operator. The camera view is used for helping the operator to align the spray head with the engine shaft centre by maneuvering the robotic arm from the operator's control panel. Further, the camera view enables the operator to position the spray head at the appropriate distance upstream of the engine. Further, the camera view enables the operator monitor the washing process by delivering a view from the engine centre line during washing. Further, the camera view helps the operator take decision in adjusting any wash parameter from the view that the camera delivers. Further, the camera view is a safety improving device as the operator may stop the wash process as of anything he observes in the camera.”; see also [0047], where “FIG. 8 shows the use of the camera and the distance measuring device. Similar parts are shown with the same reference numbers as previous figures. A camera 55 has a viewing angle limited by lines 81. The camera will provide a view of the engine nose bullet enabling the operator to move the spray head to the appropriate position for washing. When the engine is cranked by its starter motor the camera view is used for monitoring the shaft rotation.”; based on the image data movement instructions is generated. position/speed of the head is adjusted based on the image data).
Black discloses a method that apply medium on one or more adjustable components (see citation above). Hjerpe discloses a method that generate control signals of robotic arm to perform work on a workpiece by analyzing camera feed. So, it will be obvious to apply lubrication on one or more adjustable components disclosed by Black by utilizing (analyzing) the camera feed disclosed by Hjerpe as applying medium on workpiece is also performing work on a workpiece.
Because both Black and Hjerpe are in the same field of endeavor of engine servicing. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black to incorporate the teachings of Hjerpe by including the above feature, wherein the robotic assembly comprises an environmental capture device configured to capture information of the engine, and wherein the robotic assembly is configured to apply  lubrication by analyzing information from the environmental capture device and reposition the robotic arm relative to the one or more fasteners using the analyzed information, for providing access to confined space and perform services on appropriate location based on visual data.
Regarding claim 12, Black further discloses a system wherein a torque required to loosen the one or more fasteners is less after application of the at least one of coolant and lubrication as compared to before application of the at least one of coolant and lubrication (see [0035], where “By using the techniques disclosed herein, the amount of force used to separate the parts may be lessened due to the application of the hot and/or cold medium. Indeed, by following the temporal thermal profile during the application of thermal energy, the mated components may be more easily separated while reducing thermal and mechanical stresses.”).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and further in view of US 2008/0040872 (“Hjerpe”), and further in view of  US 2019/0186292 (“Lee”), as applied to claim 9 above, and further in view of US 2019/0291953 (“Manley”). 
Regarding claim 13, Black in view of Hjerpe and Lee does not disclose the following limitation:
wherein the robotic assembly comprises a receiving area configured to receive the one or more fasteners as they are removed from the engine.
However, Manley discloses a system wherein the robotic assembly comprises a receiving area configured to receive the one or more fasteners as they are removed from the engine (see [0013], where “The bin assembly 100 generally includes a docking station 102, a bin 104 received in or on the docking station 102, a bottom member or parts tray 106 movably received in the bin 104, and a lifting mechanism 110 provided as part of the docking station 102 and configured to lift the parts tray 106 within the bin 104 as material located on the parts tray 106 is selectively removed by, for example, a robotic pick-up system.”; see also [0016], where “The lifting mechanism 110 is adapted to generally fit within the confines of the base 114 and raise or lift the parts tray 106 within the bin 104 as material is removed from the bin 104.”; bin with parts tray is interpreted as receiving area).
Because Black, Hjerpe, Lee and Manley are in the same field of endeavor of apparatus for providing services in manufacturing or repairing purposes. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Hjerpe and Lee to incorporate the teachings of Manley by including the above feature, wherein the robotic assembly comprises a receiving area configured to receive the one or more fasteners as they are removed from the engine, for avoiding another apparatus/system for collecting accessories by adding a collection tray with the servicing robot.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2018/0128134 (“Kaushik”), and in view of US 2019/0186292 (“Lee”), as applied to claim 14 above, and further in view of US 11,235,890 (“Dahlstrom”). 
Regarding claim 15, Black in view of Kaushik and Lee does not disclose the following limitation:
wherein the robotic assembly comprises at least one lubrication or coolant reservoir in fluid communication with the lubrication dispenser.
However, Dahlstrom discloses a system wherein the robotic assembly comprises at least one lubrication or coolant reservoir in fluid communication with the lubrication dispenser (see col 38, lines 15-18, where “The mobile base station 1401 may include a fluid medium source such as reservoir 1410 having a pump to pump an amount of a fluid medium from within the reservoir 1410… the USP vehicle 1414 may include a pump connected to the UCAT apparatus 1416 to pump the fluid medium from the fluid medium source (i.e., reservoir 1410) up to the USP vehicle 1414.”; 1410 is interpreted as reservoir and 1416 is interpreted as dispenser).
Because Black, Kaushik and Lee and Dahlstrom are in the same field of endeavor of apparatus for providing services in manufacturing or repairing purposes. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik and Lee to incorporate the teachings of Dahlstrom by including the above feature, wherein the robotic assembly comprises at least one lubrication or coolant reservoir in fluid communication with the lubrication dispenser, for providing non-interrupted services by having material on reserve.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2018/0128134 (“Kaushik”), and view of US 2019/0186292 (“Lee”), as applied to claim 14 above, and further in view of US 2008/0040872 (“Hjerpe”).
Regarding claim 16, Black further discloses a system wherein the tool assembly is configured to perform instructions, the instructions including a workscope of tasks associated with operating on the engine, the tasks including a lubrication step, a coolant step, or both (see [0004], where “The turbine tool is also configured to apply a thermal medium to an inner portion of the first component of the turbine system.”; see also [0038], where “The controller 106 is also capable of cooling the component 110. Accordingly, a cooling source 120 may be used to provide, for example, a chi Bed air, a dry ice, a wet ice, and/or an endothermic chemical coolant. In one embodiment, as the heat is applied to the component 108, the coolant may be applied to the component 110 so as to aid in maintaining a temperature differential between the two components 108 and 110.”).
Black in view of Kaushik and Lee does not disclose the following limitation:
wherein the robotic assembly is in wireless communication with a node, and wherein the robotic assembly is configured to receive instructions from the node.
However, Hjerpe discloses a method wherein the robotic assembly is in wireless communication with a node, and wherein the robotic assembly is configured to receive instructions from the node (see [0020], where “Conducting an engine wash requires that the aircraft has to be taken out of service for some time. It is in the interest of the airline operator to reduce the time the aircraft is out of service. The use of the universal and no-contact manifold according to the invention reduce the time for the wash operation as the set-up time for the manifold is shortened. Further, the universal and no-contact manifold can be operated by only one operator present at the aircraft or alternatively by remote control.”; see also [0040]).
Because Black, Kaushik, Lee and Hjerpe are in the same field of endeavor of engine system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik and Lee to incorporate the teachings of Hjerpe by including the above feature wherein the robotic assembly is in wireless communication with a node, and wherein the robotic assembly is configured to receive instructions from the node, for providing access to confined space and perform servicing remotely.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2018/0128134 (“Kaushik”), and in view of US 2019/0186292 (“Lee”), as applied to claim 14 above, and further in view of US 2019/0291953 (“Manley”). 
Regarding claim 18, Black in view of Kaushik and Lee does not disclose the following limitation:
wherein the robotic assembly comprises a receiving area configured to receive the one or more fasteners as they are removed from the engine.
However, Manley further discloses a system wherein the robotic assembly comprises a receiving area configured to receive the one or more fasteners as they are removed from the engine (see [0013], where “The bin assembly 100 generally includes a docking station 102, a bin 104 received in or on the docking station 102, a bottom member or parts tray 106 movably received in the bin 104, and a lifting mechanism 110 provided as part of the docking station 102 and configured to lift the parts tray 106 within the bin 104 as material located on the parts tray 106 is selectively removed by, for example, a robotic pick-up system.”; see also [0016], where “The lifting mechanism 110 is adapted to generally fit within the confines of the base 114 and raise or lift the parts tray 106 within the bin 104 as material is removed from the bin 104.”; bin with parts tray is interpreted as receiving area).
Because Black, Kaushik, Lee and Manley are in the same field of endeavor of apparatus for providing services in manufacturing or repairing purposes. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik and Lee to incorporate the teachings of Manley by including the above feature, wherein the robotic assembly comprises a receiving area configured to receive the one or more fasteners as they are removed from the engine, for avoiding another apparatus/system for collecting accessories by adding a collection tray with the servicing robot.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0167388 (“Black”), and in view of US 2018/0128134 (“Kaushik”), and in view of US 2019/0186292 (“Lee”), as applied to claim 14 above, and in view of US 2012/0152877 (“Tadayon”), and further in view of US 2021/0095649 (“Furushou”).
Regarding claim 20, Black further discloses an assembly wherein the (see fig 3, block 88. See also [0033], where “The logic 84 may monitor a time (block 88) by the use of a microprocessor or any suitable timing device… If the time measure has not been reached (decision 92), then the logic may iterate back to monitoring a time (block 88) and monitoring a temperature (block 90). Likewise, if a certain monitored temperature (i.e., disassembly temperature) has not been reached (decision 96), then the logic 84 may iterate back to monitoring a time (block 88) and monitoring a temperature (block 90) so as more closely follow the temporal thermal profile 85.”).
Black in view of Kaushik and Lee does not disclose the following limitations:
the robotic assembly, wherein the tool comprises a wrenching device and wherein the robotic assembly is configured to use the wrenching device to remove the one or more fasteners, and wherein the duration of time corresponds with an activation time of the at least one of coolant and lubrication.
However, Tadayon further discloses a system the robotic assembly, wherein the tool comprises a wrenching device and wherein the robotic assembly is configured to use the wrenching device to remove the one or more fasteners (see [0099], where “In one embodiment, the adjustment robot adjusts the angle or slope of the plane for the frame that holds the panel, using a screw driver or wrench, on its tool handle, on its arm, using proper tool tip (exchangeable) to fit the screws and nuts, stored in a tool box or tray or bag, attached to or carried by the repair robot, and properly stored in small compartments in the toolbox for easy access and pickup by the repair robot.”).
Because Black, Kaushik, Lee and Tadayon are in the same field of endeavor of providing maintenance of apparatus. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik and Lee to incorporate the teachings of Tadayon by including the above feature, the robotic assembly, wherein the tool comprises a wrenching device and wherein the robotic assembly is configured to use the wrenching device to remove the one or more fasteners, for applying torque based on the need on various size components by keeping the applied force same and adjusting the required forces by varying the wrench length or distance.
Black in view of Kaushik, Lee and Tadayon does not disclose the following limitation:
wherein the duration of time corresponds with an activation time of the at least one of coolant and lubrication.
However, Furushou further discloses a system wherein the duration of time corresponds with an activation time of the at least one of coolant and lubrication (see [0061], where “On the other hand, if the estimated oil temperature Toil_start is lower than the activatable temperature Teop_ok, the process proceeds to the step S4, and the pump controller 114 estimates a temperature rising time required for the estimated oil temperature Toil to reach the activatable temperature Teop_ok, and determines an activation waiting time of the electric oil pump 9 according to the temperature rising time. In the step S5, the pump controller 114 waits for activation of the electric oil pump 9 for the activation waiting time. After waiting for the predetermined time, the process proceeds to the step S6, and the pump controller 114 activates the electric oil pump 9.”; lubrication is interpreted as oil).
Because Black, Kaushik, Lee, Tadayon and Furushou are in the same field of endeavor of engine system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Black in view of Kaushik, Lee and Tadayon to incorporate the teachings of Furushou by including the above feature, wherein the duration of time corresponds with an activation time of the at least one of coolant and lubrication, for providing no fault repairing services by allowing the medium activate and function fully.
Response to Arguments
Applicant’s arguments with respect to claim 1-3, 5-16 and 18-20 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval                                                                                                                                                                                                   (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K./Examiner, Art Unit 3664/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664